Title: Thomas Jefferson to Joel Yancey, 23 October 1819 (SJL description)
From: Jefferson, Thomas
To: Yancey, Joel


					
						[Monticello, 23 Oct. 1819. SJL entry reads “inclosg ord. on P.G. favr A. Robertson 146.D. taxes  John Hem. to put up E. & W. stair doors. Billy.” Letter not found.  In his financial records for this day, TJ indicated that he had drawn on Patrick Gibson in favor of Archibald Robertson “for 146.D. for my Bedford taxes now due” (MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 2:1358).]
					
				